



EXBHIBIT 10.33




expresslogoa01a01a01a07.jpg [expresslogoa01a01a01a07.jpg]






May 29, 2019


Dear Matt,


This letter amends the letter agreement dated January 28, 2019 and signed by you
on February 4, 2019 (“Letter Agreement”) regarding your appointment as Interim
Chief Executive Officer and Interim President (“Interim CEO and President”) of
Express.


Your Interim Assignment will end on June 17, 2019. During the period between
June 17, 2019 through June 30, 2019 (“Transition Period”), you will continue to
earn the Interim Salary as compensation for the additional duties you will
perform to onboard the new Chief Executive Officer during the Transition Period.
As of July 1, 2019, your base salary will revert to your base salary as of
January 21, 2019, plus any merit increases you would have received if you had
continued solely in your role as Executive Vice President, Chief Operating
Officer during the Transition Period.


Your Spring 2019 IC will be calculated on a pro-rata basis using the Interim
Salary from February 3, 2019 through June 30, 2019 and your salary as of January
21, 2019 for the period from July 1, 2019 through the last day of the
performance period.


Please sign below to acknowledge receipt of this letter.


Please let me know if you have any questions.






Sincerely,


/s/Katie Maurer
Katie Maurer
Senior Vice President, Human Resources
 
/s/Matt Moellering
Matt Moellering
 
May 29, 2019
Date
 



1Any term not defined herein shall have the meaning set forth in the Letter
Agreement.





